DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 9/27/2019, wherein: 
Claims 1-11 are currently pending; 
Claims 8 and 9 have been amended; and
Claims 10 and 11 have been newly added.
Information Disclosure Statement
The information disclosure statement filed 9/27/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Non-Patent Literature (NPL) Document #2 is a Written Opinion of the International Searching Authority dated March 20, 2018 for counterpart application number PCT/JP2017/045274 but it is entirely in the Japanese language and has no explanation of relevance provided. As such, NPL Document #2 is not being considered at this time. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aircraft of claims 5, 10, and 11 (it  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The phrase “An object of the present invention is to provide a seat unit” should be replaced with “A seat unit” in line 1 of the Abstract. 
Claim Objections
Claims(s) 7, 10, and 11 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “A lower structure of a seat unit comprising: a hollow structure integrally formed using a composite member.” As presently recited, it is unclear what effect the phrase “of a seat unit” has on the construction of a lower structure since the composition of the seat unit is 
Claim 1 recites “a hollow structure integrally formed using a composite member.” It is presently unclear what the phrase “integrally formed” is with respect to and it additionally appears as though the claim requires a step since the phrase “using” is recited, which would appear to combine two statutory categories of invention. 
Claims 2-7 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the same.
Claim 2 recites the phrase “is formed to be hollow in a front direction of the seat unit.” First, claim 1, from which claim 2 draws dependency, recites a lower structure of a seat unit. As outlined above, it is unclear if the seat unit is actually being claimed. Second, the structural relationship and relative orientation between the seat unit and the hollow structure is not clear and how a front direction of the seat unit is defined is not clear (e.g. front of seat cushion/ passenger facing direction vs. a “seat unit” being the seat and a surrounding shell wherein the seat is at an angle to the longitudinal direction of an aircraft but the shell is parallel thereto). Third, “hollow in a front direction” is unclear as whether that means it is open/accessible from the front direction or that a front portion of the structure is hollow (e.g. the whole thing including the front portion or only the front portion being hollow). 
Claim 3 recites that the hollow structure has a quadrilateral shape in a front direction of the seat unit. As outlined above, the seat unit has not been defined such that the relationship and orientation of the same with respect to the hollow structure is unclear. Second, a quadrilateral is a 
Claim 4 recites that a partition plate is disposed in the hollow structure. The structural relationship between the plate and the structure and/or seat unit is unclear. Does the partition plate divide the hollow structure into smaller portions? Is the partition plate merely placed inside the hollow structure with no connection thereto (e.g. a ball placed inside a box vs. a wall coupled inside of and to opposite sides of a box)? 
Claim 5 recites that “the lower structure includes attachment points to an aircraft at three places on its bottom.” It is presently unclear whether “its” refers to the lower structure or the aircraft. 
Claim 6 recites “the attachment point” in line 2. Claim 5, from which claim 6 draws dependency, recites “attachment points.” It is therefore unclear which of the multiple attachment points is being referred to in claim 6. 
Claim 6 recites that a block is embedded in the composite member at the attachment point, and a thickness of the composite member around a bracket coupled to the block is less than a thickness at other locations. The structural relationship provided by this limitation is unclear. First, it is unclear if the bracket is being positively recited in the claim or is merely an intended use of the block. Second, where the bracket couples to the block is unclear to establish how the composite member is “around” said bracket so that the varying thicknesses are made clear. 
Claim 7 recites an outer surface of the composite member “around the bracket” and an inner surface of the composite member “around the bracket.” It is unclear if “around the bracket” is describing the composite member surrounding the bracket or just portions of the member in the vicinity thereof. In the first interpretation, it is unclear how both the inner and outer surfaces surround the bracket. In the second instance, it is unclear how the area in the vicinity of the bracket would be defined. 
Claim 8 recites “A seat unit comprising: an upper shell integrally formed above a lower structure including a hollow structure integrally formed using a composite member.” First, it is unclear if the lower structure is being positively claimed in combination with the upper structure since the upper shell is formed “above” and not “with” the lower structure. Second, if the lower structure is being positively claimed, it is unclear if it is integrally formed with the upper shell or can be separate therefrom. Claim 8 also includes all of the recitations of claim 1 and thereby incorporate similar indefiniteness as outlined above. 
Claim 9 recites “A seat unit comprising: a multi-person seat unit disposed above a lower structure including a hollow structure integrally formed using a composite member.” It is presently unclear if the hollow structure and composite member refers to the multi-person seat unit or to the lower structure. Second, it is unclear if the lower structure is being positively claimed in combination with the multi-person seat unit. Claim 9 also incorporates similar recitations as claim 1 and therefore similar indefiniteness as outlined above with respect to claim 1.  
Claim 10 draws dependency from independent claim 8 and incorporates the indefiniteness thereof. Claim 10 is rejected for at least the same rationale outlined above with respect to claim 8 for failure to overcome the same. 
Claim 11 draws dependency from independent claim 8 and incorporates the indefiniteness thereof. Claim 11 is rejected for at least the same rationale outlined above with respect to claim 9 for failure to overcome the same. 
Claims 10 and 11 each recite similar recitations as claims 2-7 and thereby contain similar indefiniteness as outlined above with respect to each of the aforementioned claims. Claims 10 and 11 are likewise rejected for similar rationale. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2008/0290715 to Fullerton et al. 
Re: Claim 1. As best understood due to indefiniteness, Fullerton et al. teach a lower structure of a seat unit (See Abstract; Figs. 1-3, 106 - structural frame) comprising:

Re: Claim 2. As best understood due to indefiniteness, Fullerton et al. teach the lower structure of the seat unit according to claim 1, wherein the hollow structure is formed to be hollow in a front direction of the seat unit (See Fig. 3 wherein 106 is hollow in the forward portion thereof and is also accessible from the front, i.e. open in the front).
Re: Claim 3. As best understood due to indefiniteness, Fullerton et al. teach the lower structure of the seat unit according to claim 2, wherein the hollow structure has a quadrilateral shape in a front direction of the seat unit (See Fig. 3 wherein 106 has a quadrilateral cross-section when viewed from the front facing rearwards).
Re: Claim 4. As best understood due to indefiniteness, Fullerton et al. teach the lower structure of the seat unit according to claim 1, wherein a partition plate is disposed in the hollow structure (See Fig. 3, 118 - support legs segment the hollow space between each of the adjacent seats).
Re: Claim 8. As best understood due to indefiniteness, Fullerton et al. teach a seat unit (See Abstract; Figs. 1-3, 102 - seat assembly) comprising:
an upper shell (120, back support elements; 122, lower back crossbeam; 124, upper back crossbeam; See Abstract - support frame is used as a mounting shell for a fabric carrier that includes the external upholstery layer) integrally formed above a lower structure (See Abstract; Figs. 1-3, 106 - structural frame) including a hollow structure (Fig. 2, 106 forms a hollow, open space below each of the seats) integrally formed using a composite member (paragraphs [0039]-[0040] -structural frame is formed of composite materials).
Re: Claim 9. As best understood due to indefiniteness, Fullerton et al. teach a seat unit comprising:
a multi-person seat unit (See Abstract; Figs. 1-3, 102 - seat assembly with three interconnected seats) disposed above a lower structure (See Abstract; Figs. 1-3, 106 - structural frame) including a hollow structure (Fig. 2, 106 forms a hollow, open space below each of the seats) integrally formed using a composite member (paragraphs [0039]-[0040] -structural frame is formed of composite materials).
Claim(s) 1-3, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2015/0175266 to Ferry et al.
Re: Claim 1. As best understood due to indefiniteness, Ferry et al. teach a lower structure of a seat unit (Fig. 2A, 42, structure; paragraph [0132]) comprising:
a hollow structure (44, cuboidal recess) integrally formed using a composite member (paragraph [0132] - 42 is constructed from one composite panel).
Re: Claim 2. As best understood due to indefiniteness, Ferry et al. teach the lower structure of the seat unit according to claim 1, wherein the hollow structure is formed to be hollow in a front direction of the seat unit (See Figs. 2 and 2A wherein 44 is hollow in the forward portion thereof and is also accessible from the front, i.e. open in the front). 
Re: Claim 3. As best understood due to indefiniteness, Ferry et al. teach the lower structure of the seat unit according to claim 2, wherein the hollow structure (44) has a quadrilateral shape in a front direction of the seat unit (See Figs. 2 and 2A; 44 is a “cuboidal recess” which necessitates quadrilateral sides such that the front facing opening is necessarily a quadrilateral).
Re: Claim 8. As best understood due to indefiniteness, Ferry et al. teach a seat unit (See Abstract; Figs. 2 and 2A, 40, seat unit) comprising:
an upper shell (60, screen) integrally formed above a lower structure (42) including a hollow structure (44) integrally formed using a composite member (paragraph [0132] - 42 is constructed from one composite panel).
Re: Claim 9. As best understood due to indefiniteness, Ferry et al. teach a seat unit comprising:
a multi-person seat unit (See Abstract; Figs. 2 and 2A, 40, seat unit- Ferry et al. depict only a single seat, however, the seat is capable of supporting more than one person, e.g. an adult and a baby/small child, and is therefore given the broadest reasonable interpretation (BRI) and considered to be a “multi-person” seat unit) disposed above a lower structure (42) including a hollow structure (44) integrally formed using a composite member (paragraph [0132] - 42 is constructed from one composite panel).
Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0009398 to Klettke. 
Re: Claim 1. As best understood due to indefiniteness, Klettke teaches a lower structure of a seat unit (See Abstract; Figs. 3A, 6, 7 - 50, seat arrangement; 42, stowage compartment; 45, front side; 80, net/flap allowing access to compartment) comprising:
a hollow structure (42 is a stowage compartment) integrally formed using a composite member (paragraph [0039] -the stowage compartment is formed from a composite material).
Re: Claim 2. As best understood due to indefiniteness, Klettke teaches the lower structure of the seat unit according to claim 1, wherein the hollow structure is formed to be hollow in a front direction of the seat unit (42 has an opening on the front side thereof). 
Re: Claim 3. As best understood due to indefiniteness, Klettke teaches the lower structure of the seat unit according to claim 2, wherein the hollow structure (42) has a quadrilateral shape in a front direction of the seat unit (See Fig. 7 wherein 80 is a quadrilateral flap covering the opening).
Re: Claim 9. As best understood due to indefiniteness, Klettke teaches a seat unit (See Abstract; Figs. 3A, 6, 7 - 50, seat arrangement; 42, stowage compartment; 45, front side; 80, net/flap allowing access to compartment) comprising:
a multi-person seat unit (50 is a three seat unit) disposed above a lower structure (42) including a hollow structure (42) integrally formed using a composite member (paragraph [0039] -the stowage compartment is formed from a composite material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0290715 to Fullerton et al.
Re: Claim 5. As best understood due to indefiniteness, Fullerton et al. teach the lower structure of the seat unit according to claim 1, wherein the lower structure includes attachment points to an aircraft at three places on its bottom (paragraph [0040] - the seat structure 106 is mounted to tracks 104 via feet, fasteners, or coupling members, 116). However, Fullerton does not expressly disclose that there are three attachment points. Examiner gives Official Notice that it is well-known in the art to attach seats to seat rails with four attachment feet, fasteners, or coupling members. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least three attachment points between the frame and the rails shown in Fullerton et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide at least three 
Re: Claim 6. As best understood due to indefiniteness, Fullerton et al. renders obvious the lower structure of the seat unit according to claim 5. However, it is not expressly disclosed that a block is embedded in the composite member at the attachment point, and a thickness of the composite member around a bracket coupled to the block is less than a thickness at other locations. Examiner gives Official Notice that embedding attachment blocks made of metal or non-composite materials inside of a composite structure such that fasteners can be coupled to said blocks are well-known in the aircraft seating art and fastening arts. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. It is noted that embedding a block inside the composite would necessarily reduce the thickness around the block area as compared to the area in which the block is not embedded such that the limitation appears to be met. One of ordinary skill in the art would have been motivated to provide attachment blocks from metal or the like within the composite frame of the seat unit such that conventional metal fasteners could be coupled between the seat structure and the rails. This improvement technique is well-known to reduce corrosion and/or to reduce failure of the composite materials due to forces such as vibration between the composite and a fastener. 
Conclusion
Examiner notes that prior art rejections of claim 7 is currently precluded by the indefiniteness of the claim and the claims from which it draws dependency. Similarly claims 10 and 11 each incorporate the same limitations which render claim 7 indefinite and prior art rejections thereof are likewise precluded. It is noted that prior art rejections might be forthcoming once the indefiniteness is overcome such that claims 7, 10, and 11 are not being indicated as having allowable subject matter at this time. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647